Citation Nr: 1820284	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-38 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss with tinnitus.

2. Entitlement to service connection for a left shoulder disability.

3. Entitlement to service connection for bilateral carpal and cubital tunnel syndrome.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1975 to September 1979, with further service in the reserves thereafter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a hearing before a Decision Review Officer (DRO) and the undersigned Veterans Law Judge (VLJ) in January 2017 and November 2017, respectively.  Transcripts of those hearings are of record.  At the November 2017 hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence.  38 C.F.R. § 20.709 (2017).  The Veteran subsequently submitted private treatment records along with a waiver of RO consideration of that evidence.  The Veteran also submitted evidence along with a similar waiver at the time of his hearing.

Regarding the matters of service connection for a left shoulder disability and bilateral carpal and cubital tunnel syndrome, the Veteran originally claimed and was denied service connection for a left arm condition.  See April 2014 rating decision.  However, during the course of the Veteran's appeal, that issue was recharacterized to more accurately reflect that the Veteran was seeking service connection for a left shoulder disability and bilateral carpal and cubital tunnel syndrome.  See January 2017 DRO Hearing transcript, March 2017 Supplemental Statement of the Case (SSOC), and November 2017 Board hearing transcript.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Board finds that additional information is required before the claims in this matter can be finally adjudicated.

First, with respect to the bilateral hearing loss, the Board requires additional information in order to render a decision.  The November 2016 VA examination indicates that the Veteran's puretone audiometric testing results were invalid because they were in poor agreement with other aspects of the examination.  However, the Veteran has undergone audiometric testing successfully both prior and subsequent to this examination and apparently those results were valid.  The examiner also diagnosed the Veteran with sensorineural hearing loss in the frequency range of 6000 Hertz (Hz) or greater.  However it is unclear how this diagnosis was made if the audiometric testing at 6000 Hz was invalid and could not be tested as the examination results indicate.  The Veteran's subsequent non-VA audiometric testing would suggest that the Veteran has a hearing loss disability for VA purposes at lower frequencies than 6000 Hz in his right ear at the very least.  The speech discrimination scores given in the November 2016 VA examination also indicate that the Veteran has hearing loss for VA purposes, but the reported results of those tests would seem to conflict with the diagnosis that the Veteran's hearing loss was limited only to very high frequencies.  In short, the Board requires an addendum opinion that explains the diagnosis and results of the November 2016 VA examination and places it in the context of the rest of the evidence as well as an updated opinion as to whether it is at least as likely as not that the Veteran's hearing loss was caused or aggravated by his service in light of his testimony describing auditory symptoms in service and that continued at least intermittently since his time serving onboard a naval vessel.

Second, the Board requires further information in order to determine whether the Veteran's June 1988 shoulder injury occurred during Active Duty for Training (ACDUTRA) as he argues.  The evidence of record is not clear.  The Veteran's DD-214 indicates that upon the end of his tour of active service, he was transferred to the reserves under the command of the Naval Reserve Personnel Center in New Orleans, Louisiana.  However, the Abstract of the Veteran's Service indicates that the Veteran's drill status and ACDUTRA from October 1981 to September 1992 was all conducted in Augusta, Georgia, and this record also indicates that the Veteran's two weeks of ACDUTRA for the year of 1988 took place within the Month of May.  However, his reserve treatment notes do indicate that the Veteran sought treatment on June 14, 1988 for an injury that took place the preceding day, on June 13, 1988, in Newport, Rhode Island, some distance away from the Veteran's ordinary home and the location where he performed most of his reserve duties.  This raises at least the possibility that this injury occurred during ACDUTRA or other national service, and appropriate records should be requested to determine what the Veteran's status was on June 13, 1988.  In the event that the Veteran's injury occurred while he was ACDUTRA or under other circumstances where injuries are compensable by VA, an appropriate opinion will be necessary because the VA examiner only considered a nexus in connection with the Veteran's term of active service prior to 1979.  The Veteran also testified that he believed that not all the records of his treatment from the incident in Rhode Island were in his reserve treatment records.  Any additional records of this treatment should also be sought.

Finally, with regard to the Veteran's claim for bilateral carpal tunnel and cubital tunnel syndrome, the Board finds that these matters cannot be adjudicated unless the left shoulder claim is properly adjudicated first.  The November 2016 VA examination determined that there was some relationship between the Veteran's carpal/cubital tunnel syndrome and his shoulder condition in his left arm, at least in as much as they are all contributors to the symptoms he experiences.  The Veteran also testified that he now used the right hand more than his left (his dominant hand) because of the symptoms of his left arm.  This raises the possibility that the symptoms present in his right arm are a result of the increased use of his right arm to compensate for his left arm's disability.  See Parker v. Brown, 7 Vet. App. 116 (1994) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following actions:

1. Conduct an appropriate search for any outstanding records of treatment from the Veteran's reserve duty which terminated as well as personnel records from the Veteran's reserve duty.

a. With respect to the Veteran's reserve treatment records, at the Board hearing, the Veteran testified that he believed that not all of his treatment records from the June 1988 incident where he injured his shoulder had been included in his reserve treatment records.  Consequently, an appropriate search should be made for any additional treatment records relevant to this incident.  At the time of this injury, the Veteran appears to have sought treatment from a Naval Hospital in Rhode Island.  Therefore, an appropriate search should include appropriate attempts to obtain any additional records of treatment directly from this Naval Hospital.

b. With respect the personnel records of relevant to the Veteran's reserve duty, an appropriate search should be conducted in order to obtain records that demonstrate what the Veteran's status was (ACDUTRA, INACDUTRA, or otherwise) on June 13, 1988, when the injury to the Veteran's left shoulder occurred.

If, after exhaustive efforts, it is determined that these records do not exist or cannot be obtained, the RO should make an appropriate finding as to that fact and provide the Veteran with appropriate notice of that fact in accordance with 38 C.F.R. § 3.159(e) (2017).

2. Obtain any updated/outstanding VA treatment records relevant to the claims on appeal and associate them with the claims file.
3. After obtaining appropriate authorization from the Veteran, contact the audiologists who conducted the July 2017 and November 2017 audiometric testing and request that the audiologists indicate whether the Maryland CNC word list was used during audiological testing.

4. After completing the above development, seek an appropriate opinion from the examiner who conducted the November 2016 VA audiometric examination, or an appropriate substitute examiner if that examiner is no longer available. With respect to the Veteran's claimed hearing loss disability, the examiner should address the following:

a. Explain whether the Veteran has hearing loss for VA purposes at frequencies below 6000 Hz.  In answering this question, the examiner should explain how a diagnosis of hearing loss at 6000 Hz or above was made if the Veteran's hearing loss could not be tested at 6000 Hz as indicated on the examination report.  If it is the examiner's conclusion is that the Veteran has hearing loss for VA purposes at lower frequencies based on the speech discrimination scores on the Maryland CNC test results, the examiner should so state.  The examiner should also provide further information explaining the reported invalidity of the audiometric threshold test results from November 2016 given that the Veteran was apparently able to provide valid test results on examination to non-VA examiners on prior and subsequent tests.

b. The examiner should also state whether the Veteran's testimony that he experienced immediate auditory symptoms during his service after being exposed to the noise in-service and continued to experience intermittent auditory symptoms since that time changes the examiner's opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss was caused or aggravated by his service.  In this regard, the examiner should comment on whatever evidence the examiner finds relevant, but should especially address whether or not the Veteran's audiometric threshold tests throughout the 1980s demonstrate an early manifestation of a progressive hearing loss disability even though the results of those tests do not demonstrate hearing loss for VA purposes.

If it is determined that an additional audiological evaluation is necessary in order to provide any of the above-requested opinions, such should be scheduled.

5. With respect to the Veteran's left shoulder and bilateral carpal and cubital tunnel conditions, the examiner who conducted the November 2016 VA examination for the Veteran's left arm conditions, or an appropriate substitute if this examiner is no longer available, should address the following in an addendum opinion:

a. In the event that the records development results in a determination that the Veteran was on ACDUTRA or serving in other circumstances where the shoulder injury he received on June 13, 1988 would be the subject of a valid claim for VA benefits if it resulted in subsequent disability, opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left shoulder disability was caused or aggravated by this event that occurred during his reserve duty.

b. The examiner should also state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral carpal and cubital tunnel conditions were caused or aggravated by his service.  In this regard, the examiner should comment on any evidence the examiner believes to be relevant, but should especially address the Veteran's testimony regarding the repeated lifting he was required to do as a storekeeper.

c. In the event that the Veteran's left shoulder injury and any resultant disability is cognizable in a claim for VA benefits, the examiner should then address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral carpal and cubital tunnel conditions were proximately due to, the result of, or aggravated (worsened to any extent) by the Veteran's shoulder condition.  In this regard, the examiner should comment on any evidence the examiner finds relevant, but should especially address the Veteran's testimony regarding how he used his hands differently as a result of the symptoms of his shoulder condition.

6. With respect to the opinions requested in directives 3 and 4, the examiners must provide a complete rationale for the opinion rendered.  The examiners should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.  In the event that any examiner determines that an opinion requested cannot be provided without an additional examination, the Veteran should be scheduled for an appropriate examination.

7. Once the development described above has been completed, undertake any further development that may be indicated as a result.  Then, readjudicate the claims on appeal.  If any of the claims remain denied, or less than the full benefit sought is granted, provide the Veteran and his representative with an appropriate SSOC and the requisite time to respond.  Then, if the claims file is otherwise in order, return the claims to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

